Name: Council Regulation (EC) NoÃ 941/2005 of 30 May 2005 amending Regulation (EC) NoÃ 1868/94 establishing a quota system in relation to the production of potato starch
 Type: Regulation
 Subject Matter: production;  plant product;  foodstuff;  agricultural structures and production
 Date Published: nan

 22.6.2005 EN Official Journal of the European Union L 159/1 COUNCIL REGULATION (EC) No 941/2005 of 30 May 2005 amending Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Article 2(1) of Council Regulation (EC) No 1868/94 (2) fixes the potato starch quotas for producer Member States for the 2002/2003, 2003/2004 and 2004/2005 marketing years. (2) Under Article 3(2) of Regulation (EC) No 1868/94 the three-yearly quotas are to be allocated to producer Member States on the basis of a report from the Commission to the Council. The recent changes in the common agricultural policy and production in the Member States which joined the Community on 1 May 2004 should be taken into account to this end. Pending indication of the initial effects on the sector, the existing quotas for the 2004/2005 marketing year should therefore be rolled over for a further two years. (3) Producer Member States should allocate their quotas for a period of two years among all potato starch manufacturers on the basis of the quotas for the 2004/2005 marketing year. (4) Quantities used by potato starch manufacturers in excess of the sub-quotas available in the 2004/2005 marketing year are to be deducted in the 2005/2006 marketing year in accordance with Article 6(2) of Regulation (EC) No 1868/94. (5) Regulation (EC) No 1868/94 should therefore be amended accordingly. (6) The European Economic and Social Committee has given its opinion (3), HAS ADOPTED THIS REGULATION: Article 1 Articles 2 and 3 of Regulation (EC) No 1868/94 are hereby replaced by the following: Article 2 1. The potato starch producing Member States shall be allocated quotas for the 2005/2006 and 2006/2007 marketing years in accordance with the Annex hereto. 2. Each producer Member State referred to in the Annex shall allocate its quota among potato starch manufacturers for use in the 2005/2006 and 2006/2007 marketing years on the basis of the sub-quotas available to each manufacturer in 2004/2005, subject to application of the second subparagraph. The sub-quotas available to each manufacturer for the 2005/2006 marketing year shall be adjusted to take account of any amount used in excess of quota during the 2004/2005 marketing year in accordance with Article 6(2). Article 3 1. No later than 30 September 2006, the Commission shall present to the Council a report on the allocation of quota within the Community, accompanied by appropriate proposals. The report shall take account of any changes in the payments to potato producers and of developments on the potato starch and cereal starch markets. 2. No later than 31 December 2006, the Council, acting on the basis of Article 37 of the Treaty, shall decide on the proposals from the Commission on the basis of the report referred to in paragraph 1. 3. No later than 31 January 2007, the Member States shall notify those concerned of the detailed rules adopted for the sector. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2005. For the Council The President F. BODEN (1) Opinion delivered on 11 May 2005 (not yet published in the Official Journal). (2) OJ L 197, 30.7.1994, p. 4. Regulation as last amended by the 2003 Act of Accession. (3) Opinion delivered on 9 March 2005 (not yet published in the Official Journal). ANNEX QUOTAS FOR THE 2005/06 AND 2006/07 MARKETING YEARS (tonnes) Czech Republic 33 660 Denmark 168 215 Germany 656 298 Estonia 250 Spain 1 943 France 265 354 Latvia 5 778 Lithuania 1 211 Netherlands 507 403 Austria 47 691 Poland 144 985 Slovakia 729 Finland 53 178 Sweden 62 066 Total 1 948 761